            Case 5:16-cv-00869-F Document 126 Filed 12/20/18 Page 1 of 3



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

(1)    MARGIE M. ROBINSON, as the                  )
       Personal Representative of the Estate       )
       of Christina Dawn Tahhahwah,                )
       Deceased,                                   )
                                                   )
               Plaintiff,                          )
                                                   )
vs.                                                )     Case No. CIV-16-869-F
                                                   )
(1)    THE CITY OF LAWTON,                         )
       OKLAHOMA et al.,                            )
                                                   )
               Defendants.                         )

      PLAINTIFF’S UNOPPOSED MOTION TO REDACT PORTIONS OF THE
                      SETTLEMENT AGREEMENT

       Plaintiff Margie M. Robinson, as the Personal Representative of the Estate of

Christina Dawn Tahhahwah, Deceased, and submits the following Unopposed Motion to

Redact Portions of the Settlement Agreement. In support thereof, Robinson would show

the Court as follows:

       1.      The parties have prepared and executed a Joint Application for Agreed

Judgment that is ready to be filed with the Court. The parties’ Settlement Agreement is

attached as Exhibit “A” to the proposed Agreed Judgment.

       2.      The Settlement Agreement executed by the parties, Paragraph 9, contains the

name of a minor child as well as the structured settlement distribution schedule to the minor

child. Plaintiff is required to redact or conceal the name of a minor child pursuant to the

ECF Policies and Procedures Manual, § II(H)(1), and the Federal Rules of Civil Procedure.

Furthermore, the terms of the structured settlement distribution schedule to the minor child

                                               1
            Case 5:16-cv-00869-F Document 126 Filed 12/20/18 Page 2 of 3



are private and confidential, and do not involve an obligation of the City of Lawton, but

rather the private obligation of the structured settlement company to the minor child.1

       3.      Plaintiff respectfully requests that the Court attach to the proposed Agreed

Judgment a redacted copy of the Settlement Agreement, where Paragraph 9 is redacted in

its entirety for the reasons set forth in ¶ 2, above. Plaintiff will provide to the Court both

an unredacted and redacted copy of the Settlement Agreement for consideration and

review.

       4.      Plaintiff is authorized to state that Defendant The City of Lawton (signatory

to the Settlement Agreement) does not oppose the relief requested in this Motion.

       5.      Plaintiff has submitted a proposed Order in accordance with ECF Policies

and Procedures.

Dated this 20th day of December, 2018.

                                                         WARD & GLASS, L.L.P.


                                                         /s/ Barrett T. Bowers
                                                         Stanley M. Ward, OBA#9351
                                                         Woodrow K. Glass, OBA#15690
                                                         Barrett T. Bowers, OBA#30493
                                                         1601 36th Ave. NW, Ste. 100
                                                         Norman, Oklahoma 73072
                                                         (405) 360-9700
                                                         (405) 360-7902 (fax)
                                                         ATTORNEYS FOR
                                                         PLAINTIFF

                             CERTIFICATE OF SERVICE


1
 The distribution schedule identifies dates when the minor child will receive the settlement
proceeds. At the time of the distribution, the child will no longer be a minor.
                                              2
         Case 5:16-cv-00869-F Document 126 Filed 12/20/18 Page 3 of 3



       This is to certify that on this 20th day of December, 2018, a true and correct copy
of the above has been delivered via ECF to all attorneys of record.

Kelea L. Fisher
Clay Hillis
                                                       s/Barrett T. Bowers




                                            3
